Citation Nr: 0733609	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  99-14 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs ( VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed ulcer 
disorder.  

2.  Entitlement to service connection for a claimed right 
knee disorder.  

3.  Entitlement to service connection for a claimed left knee 
disorder.  

4.  Entitlement to service connection for a foot disorder, 
claimed as plantar warts or tinea pedis.  

5.  Entitlement to service connection for a claimed bilateral 
impaired vision.  

6.  Entitlement to service connection for a claimed cervical 
spine disorder.  

7.  Entitlement to service connection for a claimed left arm 
disorder.  

8.  Entitlement to an increased evaluation for the service-
connected lumbar spine strain with nerve root impingement 
syndrome and arthritis, currently evaluated as 40 percent 
disabling.  

9.  Entitlement to an increased evaluation for the service-
connected hemorrhoids, currently evaluated as 10 percent 
disabling.  

10.  Entitlement to a compensable evaluation for the service-
connected pes planus, with callus formation.  

11.  Entitlement to a compensable evaluation for the service-
connected pseudofolliculitis barbae.  



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1973 to July 
1982.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 RO decision, which 
determined that new and material evidence had not been 
received to reopen claims of service connection for an ulcer 
disorder, right knee disorder, left knee disorder, and foot 
condition claimed as plantar warts or tinea pedis; which 
denied service connection for bilateral impaired vision, 
psychiatric disorder claimed as dysthymia or depression, 
unspecified psychosis, claimed disability manifested by 
substance abuse, cervical spine disorder, and left arm 
disorder; which denied increased ratings for the service- 
connected lumbar spine disability, hemorrhoids, pes planus 
with callus formation, and pseudofolliculitis barbae; and 
which denied TDIU.  

In a January 2001 decision, the Board determined that new and 
material evidence had been received to reopen the claims of 
service connection for an ulcer disorder, right knee 
disorder, left knee disorder, and foot condition claimed as 
plantar warts or tinea pedis.  

The Board also remanded the reopened claims, as well as the 
remainder of the issues of service connection, the claims for 
increase, and entitlement to a TDIU rating.  

It is noted that pursuant to the authority granted by 38 
C.F.R. § 19.9(a)(2) (2002), the Board undertook further 
development of the claims in March 2002.  However, on May 1, 
2003, the United States Court of Appeals for the Federal 
Circuit ("Federal Circuit") invalidated 38 C.F.R. § 
19.9(a)(2), in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

A review of the record does not reveal that the veteran 
waived RO consideration of this evidence.  As such, the Board 
remanded the case back to the RO in December 2003 and the RO 
issued a Supplemental Statement of the Case in July 2005.  

In October 2005, the Board denied service connection for an 
ulcer disorder, a right knee disorder, a left knee disorder, 
a foot condition claimed as plantar warts or tinea pedis, 
bilateral impaired vision, a cervical spine disorder, a left 
arm disorder, and denied increased ratings for lumbar spine 
strain, hemorrhoids, pes planus, and pseudofolliculitis 
barbae.  

The Board remanded the issues of service connection for 
psychiatric disorders, to include depression, an unspecific 
psychosis, and substance abuse, and entitlement to a TDIU 
rating for further development and adjudication.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  While the case was pending at 
the Court, the appellant's attorney and the VA Office of the 
General Counsel filed a Joint Motion to vacate the Board's 
October 2005 decision, to the extent that it denied the 
veteran's claims, and to remand the veteran's claims for 
readjudication.  In a January 2006 Order, the Court granted 
the Joint Motion, vacated the Board's decision, and remanded 
the case to the Board for readjudication.  

In May 2006, this matter was remanded for further development 
consistent with the January 2006 Order of the Court and the 
Joint Motion.  



FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the veteran's appeal.  

2.  The veteran currently is not shown to have a 
gastrointestinal disorder that is due to Agent Orange 
exposure or other event or incident of his period of active 
service.  

3.  The veteran currently is not shown to be suffering from a 
bilateral knee condition due to any event or incident of his 
period of active service.  

4.  The veteran currently is not shown to have foot disorder 
manifested by plantar warts or tinea pedis due to any event 
or incident of his service.   

5.  The veteran currently is not shown to be suffering from 
an acquired eye disorder manifested by impaired vision due to 
any event or incident of his service.  

6.  The currently demonstrated cervical spine disorder is not 
shown to be due to an injury or other event in the veteran's 
period of service.  

7.  The veteran currently is not shown to be suffering from a 
discrete left arm disorder due to any event or incident of 
his service.  

8.  The veteran failed, without good cause, to report for VA 
medical examinations which were scheduled for the purpose of 
fully evaluating the severity of his service-connected lumbar 
spine strain, hemorrhoids, pes planus and pseudofolliculitis 
barbae.  



CONCLUSIONS OF LAW

1.  The veteran does not have a gastrointestinal disability 
including any manifested by a gastric ulcer due to disease or 
injury that was incurred in or aggravated by service; nor may 
any be presumed to have been due to Agent Orange exposure in 
service; nor may a peptic ulcer be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1116, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).  

2.  The veteran does not have a right knee disability due to 
disease or injury that was incurred in or aggravated by 
active service. 38 U.S.C.A. § 1131, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).  

3.  The veteran does not have a left knee disability due to 
disease or injury that was incurred in or aggravated by 
active service. 38 U.S.C.A. § 1131, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).  

4.  The veteran does not have a foot disability manifested by 
plantar warts and tinea pedis due to disease or injury that 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).  

5.  The veteran does not have an acquired eye disability 
manifested by impaired vision due to disease or injury that 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).  

6.  The veteran does not have a cervical spine disability 
manifested by degenerative changes due to disease or injury 
that was incurred in or aggravated by active service; nor may 
any arthritis be presumed to have been incurred in service.  
38 U.S.C.A. § 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2007).  

7.  The veteran does not have a left arm disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).  

8.  The claims for increased ratings for the service-
connected lumbar spine sprain with nerve root impingement and 
arthritis, hemorrhoids, pes planus, and pseudofolliculitis 
barbae must be denied by operation of law.  38 C.F.R. § 3.655 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In letters dated in June and December 2006, the RO provided 
the veteran with the required notice under 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159(b) with respect to his claims, 
including notice regarding the disability rating and 
effective dates for this condition.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran was also generally invited to send information or 
evidence to VA that may support his claims, was advised of 
the basic law and regulations governing his claims, the basis 
for the decisions regarding his claims, and the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.  

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decisions in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claims, the 
notice was provided by the RO prior to the June 2007 
Supplemental Statement of the Case and prior to the transfer 
and certification of the veteran's case to the Board.  

The Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran and his 
representative had time to consider the content of the notice 
and respond with any additional evidence or information 
relevant to the claim.  

Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  To decide the appeal on these facts would not 
be prejudicial error to the veteran.  

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
volumus post-service medical and treatment records, VA 
examinations, documents and evidence associated with the 
veteran's award of disability benefits from the Social 
Security Administration, and testimony and statements 
submitted by the veteran and his representative in support of 
the claims.  

Moreover, the Board notes that this matter has been 
previously remanded for additional development and 
adjudication.  Here, the Board notes that, in response to the 
Board's May 2006 remand, the RO scheduled the veteran for 
additional VA examinations in December 2006.  

The veteran was notified of the examinations, which included 
notice that if a claimant, without good cause, fails to 
report for an examination or reexamination, the claim could 
be delayed or the veteran's request cancelled.  See Marciniak 
v. Brown, 10 Vet. App. 198, 200 (1998); Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (under presumption of regularity 
of the official acts of public officers, veteran is presumed 
to receive VA mailings).  

The veteran failed to report for any of these examinations.  
He has not requested additional VA examinations in connection 
with the claims.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claims and concludes that there is no identified 
evidence that has not been accounted for.  

Therefore, under the circumstances of this case, VA has 
satisfied its duty to assist the veteran in this case.  
Accordingly, further development and further expending of 
VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.  


II.  Analysis.

Service Connection Claims

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655 (2004).  

Although a claimant may testify as to symptoms he perceives 
to be manifestations of disability, questions involving 
diagnostic skills must be made by a medical expert.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  


Gastrointestinal disorders claimed as due to Agent Orange 
Exposure

The specific statute pertaining to claimed Agent Orange 
exposure is 38 U.S.C.A. § 1116.  The regulations issued 
pursuant thereto provide that, if a veteran who served on 
active duty in Vietnam during the Vietnam era develops one of 
the diseases which is presumed to have resulted from exposure 
to herbicides, the veteran is presumed to have been exposed 
to Agent Orange or similar herbicide.  This presumption 
applies to veteran's who served in the waters off shore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  See 
38 C.F.R. § 3.307(a)(6)(iii).  

The Board notes the veteran's DD Form 214 shows that he 
received a National Defense Service Medal.  Also indicated 
was that his military occupational specialty (MOS) was 
telephone lineman and terminal operations coordinator.  No 
foreign service was indicated during any period of the 
veteran's active duty service.  Therefore, the presumption 
does not apply.  Id.  

The Board notes that, on the report of medical examination at 
enlistment in November 1973, there were no defects noted, 
other than a right foot scar.  

On report of medical history at separation in May 1982, the 
veteran had complaints of frequent indigestion, stomach 
trouble and piles.  

On the May 1982 separation examination summary of defects, 
the examiner noted "nervousness, insomnia, and multiple 
somatic complaints with essentially normal physical 
examination."  The veteran was found qualified for 
separation.  

The examiner assigned a "PULHES" physical profile of all 
ones, indicating a high level of medical fitness. (See 
generally Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991) 
for an explanation of the military medical profile system).  

The veteran's service medical records reflect episodic 
complaints of abdominal cramps.  In June 1976, the veteran 
was treated for complaints of burning gastric pain after 
meals, especially fried foods.  

In July 1980, during service, the veteran was diagnosed with 
gastroenteritis and hemorrhoids.  In January 1982, the 
veteran was treated for nausea and vomiting that was assessed 
as a viral syndrome.  

In this case, the Board has reviewed post-service VA medical 
records dated from 1982 to 2005.  

In an August 1983 rating decision, the veteran was denied 
service connection for claimed stomach ulcers due to lack of 
medical evidence of any stomach disorder.  

The veteran testified in May 1984 that he first experienced 
stomach ulcers on active duty but that records of treatment 
were lost.  He claimed that the x-ray studies at the time 
were negative for any stomach findings, but he was diagnosed 
with ulcers.  

On VA examination in June 1984, the examiner noted the 
veteran's complaints of having a stomach ulcer.  However, the 
examiner reported that the symptoms of cramps and general 
abdominal pain were "far removed from that of stomach 
ulcer."  

A gastrointestinal (GI) series was conducted and revealed no 
evidence of a stomach ulcer.  Palpation of the abdomen 
revealed no abnormalities, palpable organs, or masses.  

In a February 1987 private endoscopy report, the findings 
showed evidence of acid peptic disease with some esophagitis, 
moderate antral gastritis and marked duodenitis with large 
duodenal ulcer.  

In the report, the veteran was noted to have "never felt 
good for a number of years since he was possibly exposed to 
Agent Orange while in Vietnam."  The physician noted no 
specific problems related to the veteran's claim.  

The VA medical records dated from 1990 confirm the diagnoses 
of superficial prepyloric ulcer and gastritis.  The Board 
notes that recent medical evidence reflects the veteran's 
controlled GERD and peptic ulcer disease.  However, there is 
no competent evidence that would serve to link any of the 
identified gastrointestinal disorder to the reported exposure 
to herbicides or other event or incident of the veteran's 
period of active service.  

The veteran currently suffers from various gastrointestinal 
disorders.  However, in the absence of competent evidence 
establishing a medical nexus between any current disability 
and his active service, service connection for a 
gastrointestinal disorder on a direct basis must be denied.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  See also 38 C.F.R. § 3.102; Gilbert, supra.  


Right and left knee disorders

The Board notes that, on the report of medical examination at 
enlistment in November 1973, there was no defect noted on 
clinical evaluation, other than a right foot scar.  

On report of medical history at separation in May 1982, the 
veteran indicated problems with painful joints, leg cramps, 
bone deformity and knee and foot trouble.  

On report of a service medical examination dated in May 1982, 
the examiner found no clinical defects other than a neck 
scar.  

The service medical records dated in March 1979 reflect the 
veteran's complaints of right knee pain.  An examination of 
the right knee showed a good range of motion with mild 
crepitus and no other abnormalities.  The examiner's 
assessment was that of probable chrondromalacia.  

An x-ray study of the left knee dated in September 1979 
showed no evidence of recent fracture.  

In September 1979, during service, the veteran reported 
having left knee pain with no previous history of left knee 
trouble.  He claimed that, in 1974, he was involved in a 
motor vehicle accident and experienced 15 to 20 minutes of 
paralysis from the waist down.  His left knee was noted to be 
slightly swollen with tenderness palpated in the patella 
area.  The examiner's diagnosis was that of acute irritation 
of chrondromalacia.  

In October 1980, the medical records reflect the veteran's 
complaints of left-sided pain in the shoulder, hip, knee, 
ankle and heel.  It was noted that the veteran was a 
weightlifter.  

On VA examination in October 1982, the examiner noted the 
veteran's complaints of painful knees without antecedent 
injury.  On examination, the examiner observed no 
instability, crepitus, joint swelling, redness or increased 
warmth.  

In March 1988, the veteran testified that he had numbness 
into this legs that radiated from his low back pain.  

On VA examination in June 1995, the veteran was noted to have 
chronic low back pain with radiculopathy of the right lower 
extremity and bilateral foot pain.  He claimed that his 
orthopedic symptoms had worsened in recent years.  The 
examiner noted a trace of patellar tendon reflex on the right 
and a +1 on the left.  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

In this case, the VA medical records dated from 1982 confirm 
the veteran's complaints of joint pain.  However, there is no 
competent evidence that the veteran has a current diagnosis 
or disability related to either of his knees.  Due to the 
lack of present disability, service connection is denied.  38 
C.F.R. § 3.303.  

Furthermore, pain alone is not a disability for which service 
connection can be granted.  Therefore, service connection for 
a knee disorder must be denied. Id.  


Foot condition to include plantar warts and tinea pedis

The Board notes that the veteran's service medical records 
include a December 1980 clinical note for treatment of 
bilateral foot pain and related complaints.  The x-ray 
studies showed bilateral pes planus.  Moderate tinea pedis 
was observed with plantar callous formation.  

In August 1981, the veteran was treated for left foot pain 
that was noted to be tender to palpation.  A plantar wart was 
observed on the bottom of the left foot with discoloration.  
The veteran was referred to the wart clinic.  

On VA examination in October 1982, the examiner noted one 
callus on each foot in the metatarsal head areas with no 
plantar warts or tinea pedis seen.  

On VA examination in June 1995, the veteran was noted to 
claim multiple symptoms.  The examiner noted a 6-centimeter 
flat, nontender scar of the right upper lateral cervical 
area, presumed to be at the site of removal of a bronchial 
cyst.  A very small sebaceous cyst was observed under the 
right chin.  

In a February 2005 VA hepatology consultation note, tinea 
pedis, palmar erthyema and spider nevi were reported.  

The VA medical records reflect treatment for various skin 
complaints; however, the veteran has claimed tinea pedis and 
plantar warts of the feet.  

In this case, the Board has reviewed the veteran's medical 
history since service and notes there is no current medical 
evidence of any current skin disability manifested by plantar 
warts.  

The recent medical evidence reflects diagnoses of dermatitis 
and tinea pedis; however, there is no competent medical 
opinion that links any current disability to service.  

As such, in the absence of competent evidence establishing a 
medical nexus between a current skin disability and any event 
or incident of his active service, service connection for a 
foot condition manifested by plantar warts and tinea pedis 
must be denied.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  See also 38 C.F.R. § 3.102; Gilbert, supra.  


Impaired vision due to CS53 exposure

In June 1981, during service, the veteran was treated for 
complaints of possible foreign body in the right eye.  He was 
treated and diagnosed with corneal abrasion.  In an 
eyes/ears/nose/throat consultation report dated in June 1981, 
it was noted that the veteran had a history of flash burns in 
the right eye in 1972.  Old scarring was noted over the 
peripheral aspect of the right cornea.  

The post-service VA medical evidence dated in 1994 reflects 
that the veteran's complaints of having failing vision.  

In an August 1998 VA ophthalmology clinical note, the veteran 
was shown to have 20/20 vision, bilaterally.  The examiner 
noted a normal eye examination.  The veteran was prescribed 
bifocal eyeglasses.  

In a February 2001 VA optometry examination report, the 
veteran was noted to have no pupil defect prior to dilation.  
A slit lamp examination revealed arcus.  

In May 2004, the veteran underwent radiographic examination 
for complaints of metal in the eyes.  No radiopaque foreign 
body was detected.  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a related disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

In this case, the post-service VA medical records dated from 
1994 confirm the veteran's complaints of failing vision.  The 
Board notes a normal VA eye examination report and negative 
findings for any acquired vision impairment or eye disorder 
due to any disease or injury in service.  

Further, there is no competent evidence that the veteran has 
a current diagnosis of any vision impairment or other eye 
disorder.  Due to the lack of present disability, the claim 
of service connection must be denied.  38 C.F.R. § 3.303.  


Cervical spine disc disease

The veteran's service medical records reflect an April 1982 
emergency care note for a neck injury.  It was reported that 
he was leaning against a wall and was pushed further into it, 
causing intense pain on the posterior neck and back.  The 
veteran reported having neck stiffness and pain on rotation.  

The examiner noted that the veteran had an essentially normal 
range of motion and that his complaints were "seen to be out 
of proportion to the physical findings."  The veteran was 
given ice and pain medication and was returned to duty.  

In May 1982, the veteran was treated for complaints of having 
had neck and back pain for a 3-week period.  The veteran was 
reported to have injured himself while wearing a steel pot.  
Slight tenderness was observed in the right shoulder blade 
with shooting pain into the right thigh and calf.  

While the veteran reported a positive history for swollen or 
painful joints, the report of the service medical examination 
at separation in May 1982 was entirely negative for any 
clinical findings for head or neck abnormalities or other 
musculoskeletal defects.  

In May 1984 and March 1988, the veteran testified that he had 
pain and stiffness in the right side of the neck and facial 
area.  He reported having radiating pain in his neck and 
shoulder blades.  His neck pain prevented him from carrying 
tools and caused him to have problems as an ironworker.  

The veteran claimed that he was put on light-duty during his 
last three years of active duty because he could not climb 
poles due to his neck and low back pain.  He also stated that 
he underwent physical therapy during his last two years of 
service.  

In a September 1987 VA discharge summary, the veteran's 
complaints of chronic neck pain were noted.  He claimed that 
his neck pain with radiation into the interscapular area 
began after multiple surgeries for infected right-side lymph 
glands.  

An examination of the cervical spine was essentially normal 
with an achievable full range of motion.  Although the 
veteran underwent physical therapy, he was noted to be 
unresponsive with evidence that suggested the veteran was an 
exaggerating pain patient.  

In a private hospital report dated in December 1992, it was 
noted that the veteran had onset of neck pain with radiation 
into the interscapular region one-week prior to admission.  

The veteran also complained of having an ache in the arm and 
numbness in the fingers.  On examination, the veteran had 
mild reduced rotation of the neck with pain on extension.  
The examiner's diagnosis was that of back pain with 
radiculopathy possibly secondary to herniated disc.  

On VA examination in March 1993, the veteran was found to 
have forward neck flexion to 10 degrees with extension to 30 
degrees.  The veteran had 10 degrees of left rotation and 20 
degrees of right rotation with complaint of discomfort.  

In a VA hospital report dated in March 1993, the veteran 
underwent a cervical myelogram.  He had a 1-year history of 
neck pain with paraethesias radiating into the left arm.  The 
veteran was diagnosed with osteoarthritis and treated with 
steroid injections without resolution of symptoms.  

A magnetic resonance image (MRI) scan of the cervical spine 
showed a C6-7 herniated nucleus pulposis on the left side.  
The veteran underwent a left C6-7 partial hemilaminectomy and 
discectomy.  

A May 1993 follow up examination revealed good use of the 
left hand with alleviation of complaints of tingling.  The 
veteran was reported to have some left neck and shoulder 
soreness with weakness in the left should on abduction.  The 
examiner's assessment was that the veteran showed no evidence 
of herniated nucleus pulposis or stenosis.  

A VA X-ray report dated in September 1995 reflects narrowing 
of the C6-7 intervertebral disc space with marginal spurring.  

In a May 1998 VA myelogram of the cervical spine, the veteran 
was noted to have degenerative changes with narrowing of the 
disk at C6-7.  

In a March 2004 VA emergency room note, the veteran was 
reported to have chronic neck pain since 1993, status post 
cervical spine surgery in 1993.  

In a May 2004 VA MRI report, the veteran was noted to have a 
well-aligned cervical spine with disc space narrowing at C6-7 
due to broad based disc osteophyte complex.  

In an April 2004 VA orthopedic consultation note, the 
examiner reported neck motion was restricted to the right 
with left arm weakness.  The x-ray studies showed cervical 
changes.  The examiner's diagnosis was that of possible 
stenosis of the cervical spine.  

In this case, the weight of the evidence in this case 
establishes that the veteran's claimed cervical spine 
condition is not due to any event or injury in service.  

While he was treated for neck pain in service, this was not 
shown to be related to service.  Also, it appears that the 
veteran's in-service neck pain complaints were acute and 
transitory due to the examiner's notation that the veteran 
had essentially normal range of motion and that his 
complaints were "seen to be out of proportion to the 
physical findings."  

The Board notes negative findings of any cervical spine 
defect on report of examination at separation.  

The service medical records, VA medical records and private 
medical records all fail to establish a causal relationship 
or linkage between the veteran's currently demonstrated 
residual cervical disc disease and any event or incident of 
his active duty service.  

Therefore, in the absence of competent and credible medical 
evidence establishing a medical nexus between the veteran's 
current disability and his active service, service connection 
for a cervical spine disorder must be denied.  


Chronic left arm condition

The veteran's service medical records reflect a June 1980 
entry for complaints of a "torn" left shoulder muscle.  He 
reported falling in a boat and pulling his left arm upward.  
The examiner observed some swelling into the left trapezius 
with good range of motion.  

The assessment was that of a pulled muscle.  The x-ray 
studies of the left wrist showed no significant bony, joint, 
or soft tissue abnormality and no evidence of fracture.  A 
normal left wrist was noted.  

On a report of medical examination at separation in May 1982, 
the examiner noted no clinical abnormalities regarding the 
upper extremities or other musculoskeletal defects.  On a 
report of medical history at separation, the examiner noted 
chronic right shoulder pain following physical training.  

In a September 1987 VA discharge summary, it was noted that 
the veteran claimed chronic neck pain with radiation into the 
interscapular area and intermittent paraethesia into the left 
arm began after multiple surgeries for infected right-side 
lymph glands.  

In a private hospital report dated in December 1992, it was 
noted that the veteran had onset of neck pain with radiation 
into the interscapular region one-week prior to admission.  
He also complained of ache in the arm and numbness in the 
fingers.  On examination of the left arm, the veteran's 
strength, pulses and range of motion of the hands were noted 
to be intact.  Pain was observed on left shoulder abduction.  
The examiner's diagnosis was that of back pain with 
radiculopathy possibly secondary to herniated disk.  

In VA treatment records dated from 1992 to 1993, the 
veteran's complaints of left arm pain with numbness in the 
fingers was noted.  Chronic pain syndrome was diagnosed with 
treatment by drug therapy.  

On VA examination in March 1993, the veteran was noted to 
complain of left hand numbness with tingling symptoms for 
several years.  The examiner noted that "supinator reflexes 
in the left forearm and triceps was preserve, 2+ on the right 
and 1+ on the left, unequal."  The veteran was reported to 
be right handed with claimed reduced left hand strength.  The 
x-ray studies of the lumbar spine revealed intervertebral 
disc syndrome at L4-5.  The examiner's diagnosis was that of 
cervical arthralgia with lumbar intervertebral disc disease 
and radiculopathy.  

In a January 1995 VA treatment record, the veteran was noted 
to have been treated in the pain clinic for complaints of 
left arm and hand pain, as well as, left-sided neck pain.  

As noted previously, a claim of service connection for a 
disability must be accompanied by medical evidence 
establishing that the claimant currently has a claimed 
disability.  

Absent proof of a present disability, there can be no valid 
claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998) (38 U.S.C. § 1110 requires current symptomatology at 
the time the claim is filed in order for a veteran to be 
entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of 
a present disability for VA compensation purposes).  

In this case, the VA medical records dated from 1987 confirm 
the veteran's complaints of joint pain and left arm 
paraesthesias.  However, there is no competent evidence that 
the veteran has a specific diagnosis of left arm or shoulder.  
Due to the lack of present disability, service connection is 
denied.  38 C.F.R. § 3.303.  

Furthermore, pain alone is not a disability for which service 
connection can be granted.  See Sanchez-Benitez, supra.  
Therefore, again, service connection for a knee disorder 
cannot be granted. Id.  


Increased rating claims

As noted, the veteran is currently evaluated as 40 percent 
disabled for his service-connected lumbar spine disability, 
10 percent disabled for hemorrhoids, and noncompensably 
disabled for the service-connected pes planus with callous 
formation and pseudofolliculitis barbae.  

The Board notes that the veteran's increased rating claims 
are not original claims for higher initial ratings.  

Essentially, the veteran contends that his service-connected 
disabilities have worsened and that he is entitled to 
increased disability ratings.  The Board notes that, in 
January 2001, the veteran's case was remanded for further 
evidentiary development.  

Following the Board's decision, the veteran underwent VA 
examination in June 2001 for evaluations of his service-
connected lumbar spine, skin, pes planus and hemorrhoid 
disabilities.  An examination request report reflects that 
the VA examinations for evaluation of the veteran's service-
connected disabilities, as well as his multiple claimed 
disabilities was made on August 2004.  

In a memorandum from the Chief of VA Health Administration 
Service at the Durham VA Medical Center (VAMC) to the Appeals 
Management Center (AMC), it was noted that the veteran was 
"called several times to schedule an appointment but he did 
not return calls nor contact VAMC for appointment."  In an 
electronic response dated later in that month, it was 
indicated that the veteran had moved but did not inform VA or 
request rescheduling of VA examinations.  

In a C&P examination request report reflects VA examination 
requests in November 2004.  In a letter dated in December 
2004, the AMC notified the veteran that he was scheduled for 
VA examinations at the VAMC, but had failed to report with 
good cause.  

The veteran was provided with the provisions of 38 C.F.R. 
§ 3.655, pertaining to failure to report to scheduled VA 
examinations.  The veteran was informed that failure to 
report to VA examination or reexamination without good cause 
could result in the claim being rated based on the evidence 
of record or in denial of the claim.  

In a letter dated in January 2005, the veteran responded that 
he wished to be rescheduled for VA examinations.  The VA 
examinations were requested in February 2005.  In electronic 
correspondence dated in March 2005 from the VAMC, it appears 
that the veteran could not be reached at his home phone 
number on multiple occasions.  The veteran had no history of 
homelessness, and his records indicated that he received VA 
medical treatment earlier that year.  It was also noted that 
the veteran's record was "littered with no shows."  

A June 2005 VA examination detail report reflects that the 
veteran failed to report to examinations for evaluations of 
the eyes, intestines, joints, mental disorders, neurological 
disorder, skin diseases and spine.  

After this matter was remanded in May 2006, the veteran was 
again scheduled for additional VA examinations dated on 
December 28, 2006, to include examinations for the eyes, 
feet, skin, spine, stomach, duodenum and peritoneal 
adhesions.  The veteran was sent notice of these 
examinations, and the claims file includes a copy of a 
Federal Express tracking form that shows that the notice was 
delivered on December 15, 2006.  

The notice reminded the veteran that cancelling the 
appointment could cause delay in the claim or possible cause 
your request to be cancelled.  The veteran failed to report 
for these examinations.  

When an examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit, which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. 38 C.F.R. 
§ 3.655.  

The veteran did not supply a reason for his failure to report 
for the VA medical examinations scheduled in conjunction with 
his claims for increase in August 2004, November 2004, 
February 2005, June 2005 and December 2006.  

As good cause for his failure to appear has not been supplied 
in any claim for increase, the claims for increased ratings 
for service-connected lumbar spine, hemorrhoids, pes planus 
and pseudofolliculitis barbae must be denied by operation of 
law.  38 C.F.R. § 3.655.  



ORDER 

Service connection for an ulcer disorder is denied.  

Service connection for a right knee disorder is denied.  

Service connection for a left knee disorder is denied.  

Service connection for a foot condition claimed as plantar 
warts or tinea pedis is denied.  

Service connection for bilateral impaired vision is denied.  

Service connection for a cervical spine disorder is denied.  

Service connection for a left arm disorder is denied.  

The claim for an increased evaluation in excess of  40 
percent for the service-connected lumbar spine strain is 
denied.  

The claim for an increased evaluation in excess of 10 percent 
for the service-connected hemorrhoids is denied.  

The claim for an increased compensable evaluation for the 
service-connected pes planus is denied.  

The claim for an increased compensable evaluation for the 
service-connected pseudofolliculitis barbae is denied.  


______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeal  


 Department of Veterans Affairs


